Citation Nr: 0411011	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an original disability evaluation in excess of 
10 percent for bilateral pes planus with hind foot valgus.  

2.  Entitlement to an original disability evaluation in excess of 
10 percent for residuals of lumbosacral strain.    


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 2000 to July 2001.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which granted service connection for residuals of lumbar 
strain and bilateral pes planus with hind foot valgus and assigned 
10 percent disability evaluations from July 21, 2001.  

The appeal of entitlement to an original disability evaluation in 
excess of 10 percent for residuals of lumbosacral strain is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.



FINDINGS OF FACT

1.  The service-connected bilateral pes planus with hindfoot 
valgus is principally manifested by 10 degrees of valgus on the 
medial aspect of the alignment between the Achilles tendon and the 
heel, abnormal gait with over-pronation, objective findings of 
abnormal weight bearing with unusual shoe wear patterns, 
accentuated pain on manipulation and use, indications of swelling 
on use, plantar fasciitis, and objective findings of tenderness 
which is productive of severe disability.

2.  There is no evidence of pronounced disability with extreme 
tenderness of the plantar fascia, marked inward displacement of 
the tendo Achilles on manipulation, or spasm of the tendo Achilles 
on manipulation.  



CONCLUSION OF LAW

The criteria for an initial 30 percent disability evaluation for 
the service-connected bilateral pes planus with hindfoot valgus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 
4.71a, Diagnostic Code 5276 (2003) 



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence that 
is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence the claimant is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  The Court of Appeals for Veterans 
Claims (Court) has found that this regulation imposes a fourth 
VCAA notice requirement.  Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004); cf. VAOPGCPREC 01-2004 (2004) (holding that the 
Court's statements regarding the "fourth element" were dicta).

In a letter dated in October 2001, VA notified the veteran of the 
evidence needed to substantiate the claim and offered to assist 
him in obtaining any relevant evidence.  The letter gave notice of 
what evidence the veteran needed to submit and what evidence VA 
would try to obtain.  In a May 2003 statement of the case, the 
veteran was advised to submit relevant evidence in his possession.

The October 2001, letter provided notice with regard to the claims 
for service connection.  The letter did not notify the veteran of 
the evidence needed to substantiate entitlement to a higher 
original evaluation.  However, the increased rating issue is a 
"down stream" issue from that of entitlement to service 
connection.  Grantham v. Brown, 114 F .3d 1156 (1997).  VA's 
General Counsel has held that VA is not required to provide § 
5103(a) notice with regard to "down stream issues."  VAOPGCPREC 8-
2003 (Dec. 22, 2003); 68 Fed. Reg. --; cf. Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).

In Pelegrini, the majority expressed the view that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. at 420-22.  

In the present case, VCAA notice was provided prior to the initial 
adjudication.  Although some of the VCAA notice was provided after 
the initial adjudication, the veteran was not prejudiced by the 
delayed notice.  He did not report or submit additional evidence 
in response to the notices.  Even if he had submitted additional 
evidence substantiating his claim, he would have received the same 
benefit as he would have received had he submitted the evidence 
prior to initial adjudication.  The effective date of any award 
based on such evidence, would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  38 
C.F.R. § 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be considered as 
having been filed with the claim, which was pending at the 
beginning of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2003) (providing that when new and material evidence is received 
within the appeal period, the effective date will be set as if the 
prior denial had not been made).

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim, and that the duties to assist 
requirements of the VCAA have been satisfied.  All available 
service medical records were obtained.  The veteran was afforded a 
VA examination in November 2001.  In an August 2002 statement, the 
veteran indicated that he could not go to a doctor for his feet 
disability because the nearest VA was a five-hour drive.  There is 
no identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Pertinent Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2003). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not limited to 
that reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a veteran 
to be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127. 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and endurance.  38 
C.F.R. § 4.40 (2003).  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 C.F.R. 
§ 4.45 (2003).  

Under Diagnostic Code 5276, acquired flatfoot, a 30 percent 
evaluation is assigned for bilateral pes planus if severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc), accentuated pain on manipulation and use, indications of 
swelling on use, with characteristic callosities.  A 50 percent 
evaluation is assigned for pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surface of the 
feet, marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, and not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.  

Analysis

In applying the law to the existing facts, the Board finds that a 
30 percent evaluation is warranted under Diagnostic Code 5276 for 
the service-connected bilateral pes planus with hindfoot valgus.  

The medical evidence of record shows that upon service discharge 
examination in June 2001, severe pes planus with tenderness in 
plantar fascia and at the base of the left great toe was detected.  
The report indicates that the veteran had severe and symptomatic 
pes planus, plantar fasciitis, and arthritis of the left great 
toe.  The veteran reported that he had had severe pain in the feet 
since the third week of basic training and it had gotten 
progressively worse.  The veteran reported that he had pain in the 
arches of the feet and at the base of the left great toe.  He 
stated that his feet swell up.  

In November 2001 the veteran was afforded a "QTC" examination 
(hereinafter referred to as a "VA examination") to evaluate pes 
planus.  The VA examination report indicates that the veteran gave 
a "significant history" of bilateral pes planus and plantar 
fasciitis since starting boot camp.  The veteran reported having 
symptoms since September 2000 and the disability had progressively 
worsened such that he required a medical discharge from the 
military.  The veteran currently complained of stiffness and 
swelling at rest and pain, stiffness, redness, swelling and 
fatigue while standing and walking.  The veteran stated that the 
pain was chronic and it occurred every morning and lasted three to 
four hours.  The veteran indicated that the flare-ups were made 
worse with walking and when he awakened in the morning.  The 
veteran reported that when he had this pain, it was difficult to 
work 8 to 12 hour shifts.  It was noted that the veteran used 
exercises and foot pads with poor response and medication only 
provided a poor response.  

Examination revealed bilateral pes planus with 10 degrees of 
valgus on the medial aspect of the alignment between the Achilles 
tendon and the heel.  There was fair weight bearing and non-weight 
bearing alignment of the Achilles tendon.  There was tenderness in 
the bilateral plantar surfaces.  There was no evidence of claw 
foot, hammertoes, or hallux valgus.  Examination of the lower 
extremities revealed signs of abnormal weight bearing with unusual 
shoe wear patterns.  There were no callosities, corns, or 
breakdowns.  There was mild limitation with standing and walking 
secondary to the flattened feet with ambulation.  

The veteran did not require braces, canes, or crutches but he did 
wear corrective inserts in his shoes.  The veteran's gait was 
abnormal with over-pronation and stiffness in the feet.  X-ray 
examination of the feet revealed moderately severe bilateral pes 
planus with hind foot valgus.  The diagnosis was bilateral pes 
planus with hind foot valgus and plantar fasciitis.  The examiner 
indicated that the veteran gave a significant history and physical 
findings consistent with bilateral pes planus and plantar 
fasciitis.  The examiner indicated that this disability had a 
minor affect upon the veteran's activities of daily living and on 
the ability to perform job functions.   

The medical evidence of record shows that the service-connected 
bilateral pes planus with hind foot valgus more closely 
approximates the criteria for severe disability.  The June 2001 
service examination report indicates that the pes planus was 
severe and symptomatic.  The November 2001 VA examination report 
indicates that X-ray examination revealed moderately severe 
bilateral pes planus.  There is objective evidence of marked 
deformity.  The medical evidence shows that the veteran has 10 
degrees of valgus on the medial aspect of the alignment between 
the Achilles tendon and the heel.  The veteran's gait was abnormal 
with over-pronation.  Examination revealed signs of abnormal 
weight bearing with unusual shoe wear patterns.  

The November 2001 examination furnishes evidence of accentuated 
pain on manipulation and use.  The service medical records 
document treatment for foot pain due to the bilateral pes planus.  
The November 2001 VA examination report documents pain with 
standing and walking.  The veteran indicated that the pain was 
chronic and it occurred every morning and lasted three to four 
hours.  There are indications of swelling on use.  The service 
medical records show that the veteran plantar fasciitis and 
indicate that the veteran reported that his feet would swell up.  

The November 2001 VA examination report documents objective 
evidence of marked deformity.  In this regard, the examiner 
observed 10 degrees of valgus.  The veteran has complained of pain 
on use, noting in his substantive appeal, that the pain prevented 
him from working a full day.  The examiner's finding of mild 
limitation with standing and walking, further supports a finding 
that the pes planus causes pain on use.  The veteran also reported 
that his feet swelled at rest and when he was standing or walking.  
There was no evidence of characteristic callosities upon VA 
examination in November 2001.  However, the service medical 
records show that the veteran sought medical treatment for corns 
and callouses.  Based upon these findings, a 30 percent initial 
disability evaluation is warranted for the bilateral pes planus 
under Diagnostic Code 5276.   

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 30 percent 
for the bilateral pes planus under Diagnostic Code 5276.  The 
medical evidence demonstrates that the veteran's bilateral pes 
planus more closely approximates severe disability, not 
pronounced.  There is evidence of tenderness of the plantar 
fascia, but this tenderness has not been characterized as extreme.  
Rather, the examiner described the limitation as "mild."  There is 
no evidence of marked inward displacement of the tendo Achilles on 
manipulation.  Instead, the deformity of the feet is valgus, or 
outward.  Additionally, there have been no findings of spasm of 
the tendo Achilles on manipulation.  Therefore, the Board finds 
that a 50 percent rating for bilateral pes planus under Diagnostic 
Code 5276 is not warranted.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 30 
percent evaluation is warranted for the service-connected 
bilateral pes planus with hind foot valgus since July 21, 2001, 
the date of the day after the date of separation from service.  
The medical evidence of record establishes that the veteran 
experienced severe symptomatology of the bilateral pes planus in 
service and after service and there is no evidence that the 
veteran's service-connected bilateral pes planus with valgus hind 
foot has met the criteria for a higher rating at any time since 
July 21, 2001.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted.

Under the provisions of 38 C.F.R. § 3.321(b) (2003), in 
exceptional cases an extraschedular evaluation can be provided in 
the interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of regular schedular standards.

The veteran has repeatedly stated that pes planus causes 
interference with his employment.  These contentions raise the 
question of entitlement to an extraschedular evaluation.  Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  The RO considered this 
question in its statement of the case.  While the veteran has 
contended that pes planus prevents him from working more than 3 or 
4 hours per day, the VA examiner found that the disability caused 
only mild impairment in the veteran's ability to perform job 
functions.  The 30 percent evaluation contemplates compensation 
for a severe disability.  The Boar is persuaded by the objective 
opinion of the examiner that pes planus does not result in marked 
interference with employment.  Pes planus has not required any 
periods of hospitalization.  Therefore, the Board concludes that 
referral for consideration of an extraschedular rating is not 
warranted.

In summary, a 30 percent initial disability evaluation is 
warranted for the service-connected bilateral pes planus with 
valgus hind foot, for the reasons and bases described above.  The 
benefit sought on appeal is granted to that extent.


ORDER

Entitlement to a 30 percent initial disability evaluation for 
bilateral pes planus with valgus hind foot is granted effective 
July 21, 2001.


REMAND

The Board finds that additional development is necessary before 
the issue of entitlement to an original disability evaluation in 
excess of 10 percent for residuals of lumbosacral strain can be 
decided.  Review of the record shows that the veteran underwent a 
VA orthopedic examination in November 2001.  The VA examiner 
indicated that the veteran demonstrated painful motion throughout 
range of motion testing of the lumbar spine.  However, the 
examiner did not report whether the painful motion caused 
additional limitation of motion of the lumbar spine.  The examiner 
indicated that the range of motion of the lumbar spine was 
additionally limited by fatigue, weakness, and pain, with pain 
having the major functional impact.  However, the examiner 
reported full ranges of motion for the lumbar spine.  

VA regulations provide that functional loss will be considered in 
evaluating disabilities on the basis of limitation of motion.  38 
C.F.R. §§ 4.40, 4.45 (2003).  The Court has instructed that in 
applying these regulations VA should obtain examinations in which 
the examiner determined whether the disability was manifested by 
painful motion, weakened movement, excess fatigability, or 
incoordination and that such inquiry was not to be limited to 
muscles or nerves.  The Court stated that these determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Court held that a schedular disability rating based 
on limitation of motion may be augmented under regulations 38 
C.F.R. §§ 4.40, 4.45 for additional disability due to functional 
loss resulting from such factors.  Thus, the Board finds that a VA 
examination is necessary in order to determine if the veteran 
experiences additional limitation of motion of the lumbar spine 
due to pain, fatigue and weakness.  

While this appeal was pending, the applicable rating criteria for 
lumbar spine disabilities were amended effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
criteria were again amended effective September 26, 2003.  Review 
of the record reveals that the veteran's claim has not been 
adjudicated under the revised rating criteria for rating lumbar 
spine disabilities.  Recent Court decisions suggest that initial 
adjudication must be performed by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded VA orthopedic examination to 
determine the nature, extent, and severity of the service-
connected residuals of lumbar strain.  The veteran's VA claims 
folder must be made available to the examiner for review in 
connection with the examination, and the examiner should note such 
review in the examination report or in an addendum to the report. 

The examiner should specify the range of motion of the lumbar 
spine including forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The examiner should 
indicate if there are any associated objective neurological 
abnormalities due to the lumbar spine disability.  

The examiner should report whether the low back disability causes 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should indicate whether there are objective findings 
of muscle spasm on extreme forward bending; unilateral loss of 
lateral spine motion in standing position; listing of whole spine 
to opposite side; positive Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; loss of lateral motion 
with osteoarthritic changes; narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The examiner should specify the functional loss, if any, caused by 
the lumbar spine disability.  The examiner should indicate if 
there is functional loss due to pain, pain on movement, weakened 
movement, excess fatigability or incoordination on movement, and 
whether the pain significantly limits functional ability during 
flare-ups or when the lumber spine is used repeatedly over time.  
If functional loss is detected, the examiner should indicate what 
objective evidence supports this finding.  The functional loss 
should be expressed in terms of additional range of motion loss.  
The examiner should also indicate if there is any clinical 
evidence to support the veteran's subjective complaints.   All 
tests deemed to be necessary by the examiner should be conducted.  
The examiner should provide the complete rationale for all 
conclusions reached.  

2.  The RO should then evaluate the claim under both the old and 
current VA regulations for rating spine disabilities.  If all the 
desired benefits are not granted, an appropriate supplemental 
statement of the case should be furnished to the veteran.  The 
case should then be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



